DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 15-17 are pending in the application.
Applicant’s amendment to the claims, filed on October 19, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on October 19, 2022, is acknowledged.
Applicant’s submission of replacement drawing figures, filed on October 19, 2022, is acknowledged. 
Applicant’s submission of a substitute sequence listing, filed on October 19, 2022, is acknowledged. 
Applicant’s remarks filed on October 19, 2022 in response to the non-final rejection mailed on July 19, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
The elected subject matter is:
Group I, claims 1-10 and 15-17, drawn to the technical feature of a polymerase enzyme and a kit; 
Species (G), combination of mutations (A), (B), and (C);
Species (AA), additional mutation I472V; and 
Species (AAA), SEQ ID NO: 4.
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 30, 2022.
Claims 4, 5, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022.
Claims 1-3, 6, 8-10, and 15-17 are being examined on the merits with claim 3 being examined only to the extent the claim reads on the elected subject matter.  

Information Disclosure Statement
The 7-page information disclosure statement (IDS) submitted on October 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. Citations 76, 77, and 82 are lined through because there is no date of publication as required by 37 CFR 1.98.(b).(5).

The 4-page IDS submitted on October 19, 2022 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Specification/Informalities
The specification is objected to because the size of the ASCII text file in the sequence incorporation statement must be listed in bytes (not kilobytes). See MPEP 2422.03.I. 

Claim Objections
Claim 1 is objected to in the recitation of the improper sequence identifier “SEQ ID NO.” in line 2, which should be replaced with “SEQ ID NO:”. See 37 CFR 1.821(d).
Claim 1 is also objected to in the recitation of “shares at least 70%, 80%, 90%, 95% or 98% amino acid sequence identity” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “shares at least 70% amino acid sequence identity”. 
Claim 8 is objected to in the recitation of “the polymerase enzyme has an amino acid sequence comprising SEQ ID NO: 4 or 5” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “the polymerase enzyme comprises the amino acid sequence of SEQ ID NO: 4 or 5”. 
  
Claim Rejections - 35 USC § 112(b)
Claims 1, 2, 9, 10, and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 (claims 2, 9, 10, and 15 dependent therefrom) is confusing in the recitation of “A polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1…the polymerase enzyme further comprising at least one of the following mutations…” It is unclear as to how the claimed polymerase enzyme can comprise the amino acid sequence of SEQ ID NO: 1 yet also comprise the recited mutations of (i) or (ii). It is suggested that the applicant clarify the meaning of the noted phrase. The applicant may consider an amendment to claim 1 to recite “A polymerase enzyme comprising an amino acid sequence that shares at least 70% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 1, the polymerase enzyme further comprising at least the following mutations”.
Claim 2 is confusing in the recitation of “the polymerase enzyme is a T4 phage DNA polymerase enzyme”. Given that claim 1 is drawn to a variant of a T4 phage DNA polymerase enzyme, it is unclear as to how the polymerase enzyme of claim 2 can at once be a T4 phage DNA polymerase enzyme and a variant of a T4 phage DNA polymerase enzyme. It is suggested that the applicant clarify the meaning of the noted phrase. The applicant may consider an amendment to claim 2 to recite “the polymerase is a variant of a T4 phage DNA polymerase enzyme”.

Claim Rejections - 35 USC § 112(a)
Claims 1-3, 6, 9, 10, and 15-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
As amended, the claims are drawn to or recite a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 or an amino acid sequence that shares at least 70% amino acid sequence identity with SEQ ID NO: 1, the polymerase enzyme comprising at least the following mutations:
(i)	L412S, Y413G, and P414S or 
(ii)	L412S, Y413A, and P414V;
wherein the polymerase enzyme has no 3’-5’ exonuclease activity. 
The recitation of “A polymerase enzyme…” in claim 1 is interpreted as meaning that the claimed or recited polymerase enzyme has polymerase activity.  
In view of the recitation of “comprising at least the following mutations”, the claims are interpreted as requiring at least the recited mutations (i) or (ii) and any additional mutations (i.e., amino acid insertions, deletions, and substitutions). Put another way, given a broadest reasonable interpretation, with the exception of the recited mutations (i) or (ii), the remaining amino acid sequence of the polymerase enzyme is unlimited and encompasses any amino acid insertions, deletions, and additions. In view of this broad, yet reasonable interpretation, the claimed or recited genus of polymerase enzymes is considered to be widely variant with respect to amino acid sequence. 
The method or mutation for achieving “no 3’-5’ exonuclease activity” for the polymerase enzyme is unlimited.
Claim 10 is drawn to the polymerase enzyme according to claim 1, wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine. 
The specification discloses the actual reduction to practice of the following representative species of the genus of claimed or recited polymerase enzymes – a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 with the exception of the mutation D219A to abolish 3’-5’ exonuclease activity, either of the combination of mutations L412S/Y413G/P414S or L412S/Y413A/P414V, and optionally one or more of the mutations I472V, F476D, G743R, I583V, L567M, G719K, F487D, and N555Y. Other than these disclosed representative species, the specification fails to disclose any additional species of a widely variant genus of polymerase enzymes. 
Regarding the state of the art of amino acid modification, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892), which discloses that even a substitution of a surface residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of claimed or recited polymerase enzymes. Other than the above-noted representative species, the specification fails to describe other modifications that can be made to a polymerase enzyme that result in polymerase enzymes that exhibit polymerase activity and have little or no 3'-5' exonuclease activity. In view of the high level of unpredictability of amino acid modification and because the specification discloses only a relative few representative species among a widely variant genus, the disclosed representative species are insufficient to describe the genus of claimed or recited polymerase enzymes.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

RESPONSE TO REMARKS: In summary, the applicant argues that the specification describes the structure and function of polymerase enzymes such that one of skill in the art would recognize that the inventors were in possession of the claimed invention. The applicant cites to various paragraphs of the specification in support of their argument. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s cited disclosures, however, it is the examiner’s position that the specification fails to adequately describe the claimed invention. As noted above, the genus of recited polymerase enzymes is considered to be widely variant, particularly as the remaining amino acid sequence outside of the recited mutations is unlimited and the method (e.g., small molecule inhibition) or mutation(s) for achieving “no 3’-5’ exonuclease activity” for the polymerase enzyme is unlimited. Also, there is a high level of unpredictability in the art, which is supported by the applicant’s instant remarks (p. 13, middle), and the specification discloses only a relative few representative species. In view of the high level of unpredictability of amino acid modification and because the specification discloses only a relative few representative species among a widely variant genus, the disclosed representative species are insufficient to describe the genus of claimed or recited polymerase enzymes.  
For these reasons, it is the examiner’s position that the specification fails to adequately describe the claimed invention.

Claims 1-3, 6, 9, 10, and 15-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 with the exception of the mutation D219A to abolish 3’-5’ exonuclease activity, either of the combination of mutations L412S/Y413G/P414S or L412S/Y413A/P414V, and optionally one or more of the mutations I472V, F476D, G743R, I583V, L567M, G719K, F487D, and N555Y, does not reasonably provide enablement for all polymerase enzymes as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification “The invention relates to a polymerase with the mutations shown herein which exhibits an increased rate of incorporation of nucleotides which have been modified at the 3' sugar hydroxyl such that the substituent is larger in size than the naturally occurring 3' hydroxyl group and ddNTP, compared to the control polymerase being a normal unmodified enzyme” (p. 12, lines 14-17).
The breadth of the claims: As amended, the claims are drawn to or recite a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 or an amino acid sequence that shares at least 70% amino acid sequence identity with SEQ ID NO: 1, the polymerase enzyme comprising at least the following mutations:
(i)	L412S, Y413G, and P414S or 
(ii)	L412S, Y413A, and P414V;
wherein the polymerase enzyme has no 3’-5’ exonuclease activity. 
The recitation of “A polymerase enzyme…” in claim 1 is interpreted as meaning that the claimed or recited polymerase enzyme has polymerase activity.  
In view of the recitation of “comprising at least the following mutations”, the claims are interpreted as requiring at least the recited mutations (i) or (ii) and any additional mutations (i.e., amino acid insertions, deletions, and substitutions). Put another way, given a broadest reasonable interpretation, with the exception of the recited mutations (i) or (ii), the remaining amino acid sequence of the polymerase enzyme is unlimited and encompasses any amino acid insertions, deletions, and additions. In view of this broad, yet reasonable interpretation, the claimed or recited genus of polymerase enzymes is considered to be widely variant with respect to amino acid sequence. 
The method or mutation for achieving “no 3’-5’ exonuclease activity” for the polymerase enzyme is unlimited.
Claim 10 is drawn to the polymerase enzyme according to claim 1, wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Regarding the state of the art of amino acid modification, the reference of Singh (supra) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang (supra), which discloses that even a substitution of a surface residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the claimed or recited polymerase enzyme – a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 with the exception of the mutation D219A to abolish 3’-5’ exonuclease activity, either of the combination of mutations L412S/Y413G/P414S or L412S/Y413A/P414V, and optionally one or more of the mutations I472V, F476D, G743R, I583V, L567M, G719K, F487D, and N555Y. Other than these working examples, the specification fails to disclose any other working examples of polymerase enzymes as encompassed by the claims and other than these combinations of substitutions, also fails to provide guidance or direction regarding mutation(s) to the amino acid sequence of SEQ ID NO: 1 with an expectation of maintaining polymerase activity and decreased 3’-5’ exonuclease activity.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods for mutating the amino acid sequence of a polypeptide were known before the effective filing date, it was not routine in the art to make all polymerase enzymes as broadly encompassed by the claims.
In view of the overly broad scope of the claims, the lack of guidance and relative few working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: In summary, the applicant argues that the specification enables the full breadth of the claimed invention. The applicant cites to various paragraphs of the specification in support of their argument. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s cited disclosures, however, it is the examiner’s position that the specification fails to enable the full scope of the claimed invention. As noted above, given a broadest reasonable interpretation, the remaining amino acid sequence of the polymerase enzyme outside of the recited mutations is unlimited and the method or mutation for achieving “no 3’-5’ exonuclease activity” for the polymerase enzyme is unlimited. Also, there is a high level of unpredictability in the art, which is supported by the applicant’s instant remarks (p. 13, middle), and the specification discloses only a two working examples of the claimed invention. In view of the broad scope of the claims, the high level of unpredictability in the art, the lack of guidance and direction provided by the specification, and the amount of experimentation required, undue experimentation would be required to make and use the claimed invention. 
For these reasons, it is the examiner’s position that the specification fails to enable the full scope of the claimed invention

Claim Rejections - 35 USC § 102
The rejection of claims 1, 2, 8-10, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US Patent Application Publication No. 2006/0240439 A1; cited on Form PTO-892; hereafter “Smith”) is withdrawn in view of the applicant’s amendment to claim 1 to limit the mutations to (i) L412S, Y413G, and P414S or (ii) L412S, Y413A, and P414V. 

Claim Rejections - 35 USC § 103
Claims 1, 2, 9, 10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (supra) in view of Spicer et al. (J. Biol. Chem. 263:7478-7486, 1988; cited on the IDS filed on January 15, 2020; hereafter “Spicer”) and Reha-Krantz et al. (J. Biol. Chem. 269:5635-5643, 1994; cited on Form PTO-892 mailed on April 4, 2022; hereafter “Reha-Krantz”). 
As amended, claims 1, 2, 9, 10, 16, and 17 are drawn to or recite a polymerase enzyme comprising the amino acid sequence of SEQ ID NO: 1 or an amino acid sequence that shares at least 70% amino acid sequence identity with SEQ ID NO: 1, the polymerase enzyme comprising at least the following mutations:
(i)	L412S, Y413G, and P414S (SGS) or 
(ii)	L412S, Y413A, and P414V (SAV);
wherein the polymerase enzyme has no 3’-5’ exonuclease activity. 
Claim 15 is drawn to a kit comprising a polymerase enzyme according to claim 1.
Regarding claims 1, 2, 9, 16, and 17, the reference of Smith generally discloses DNA polymerases that have been modified to incorporate modified or non-natural nucleotides (e.g., paragraphs [0014] and [0015]). More specifically, Smith discloses that amino acid sequence variation in the region referred to as the “motif A region” has a profound effect on the ability of polymerases to incorporate nucleotide analogues having a substituent at the 3' position which is larger than a hydroxyl group (paragraph [0064]). Smith discloses the “motif A region” refers to the three amino acids that are equivalent to L408, Y409, and P410 of 9o N polymerase (paragraphs [0063] and [0065]) and discloses that substitution mutations of all three amino acids of the motif A region can improve the ability of a polymerase to incorporate a nucleotide analogue (paragraph [0072]). Regarding the substitution mutations of the motif A region, Smith discloses a preferred substitution at L408 is S (paragraph [0083]), a preferred substitution at Y409 is G (paragraph [0086]), and a preferred substitution at P410 is S (paragraph [0090]) or V (paragraph [0091]). Smith specifically discloses replacing LYP with, e.g., YAV, SGG, SAL, SAA, VAV, or FAV (paragraph [0100]), which differ from the recited mutations SGS or SAV by a single amino acid (paragraph [0110]). Smith discloses the motif A substitutions may be applied to the equivalent positions in a different polymerase having the LYP motif A sequence (paragraphs [0063] and [0065]) and the altered polymerase may be derived from T4 phage DNA polymerase (paragraph [0049]). Smith discloses the altered polymerase exhibits improved incorporation of desired nucleotide analogs (paragraphs [0019] and [0023]). 
Regarding the limitation “wherein the enzyme has little or no 3'-5' exonuclease activity”, the reference of Smith further discloses that in order to increase the efficiency of incorporation of modified nucleotides, DNA polymerases have been engineered to lack 3’-5’ exonuclease activity (paragraph [0006]). Smith discloses a preferred embodiment is further altering the polymerase to lack 3'-5' exonuclease activity so as to prevent the exonuclease removing the non-natural nucleotide after incorporation (paragraph [0130]). 
Regarding claim 15, Smith discloses incorporation experiments, which use an Eppendorf tube comprising a reaction mix with the modified polymerase (paragraphs [0243], [0237], and [0316]). An Eppendorf tube comprising the claimed or recited polymerase enzyme is considered to be encompassed by claim 15. 
The differences between Smith and the claimed invention are:
1) Smith does not explicitly disclose SEQ ID NO: 1 of this application, which is the amino acid sequence of T4 phage DNA polymerase; and 
2) Smith does not explicitly identify the LYP motif A sequence of T4 phage DNA polymerase as being residues 412-414. 
Regarding difference 1), the reference of Spicer teaches the amino acid sequence of T4 phage DNA polymerase (p. 7481), which is identical to the amino acid sequence of SEQ ID NO: 1 of this application (see Appendix at pp. 30-33 of the Office action mailed on July 19, 2022). 
Regarding difference 2), the reference of Reha-Krantz teaches that motif A of polymerases is one of the most conserved regions (p. 5635, Abstract) and identifies the motif A sequence of T4 phage DNA polymerase as amino acids 408-417 with LYP at amino acids 412-414 (p. 5637, Table I). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Spicer, and Reha-Krantz to modify T4 phage DNA polymerase by substituting LYP at positions 412-414 to SGS and mutation to lack 3'-5' exonuclease activity. 
One would have been motivated to and would have had a reasonable expectation of success to modify T4 phage DNA polymerase by mutating LYP at positions 412-414 to SGS or SAV because Smith explicitly disclosed modifying the LYP motif A sequence of T4 phage DNA polymerase with YAV, SGG, SAL, SAA, VAV, or FAV, and discloses S, G/A, and S/V as preferred substitutions for LYP, respectively; Spicer taught the amino acid sequence of T4 phage DNA polymerase, and Reha-Krantz identifies the LYP motif A sequence of T4 phage DNA polymerase as amino acids 412-414. 
One would have been motivated to and would have had a reasonable expectation of success to modify T4 phage DNA polymerase to lack 3'-5' exonuclease activity because Smith discloses the altered polymerase may be T4 phage DNA polymerase and Smith discloses altering the polymerase to lack 3'-5' exonuclease activity.
Regarding claim 10, the recitation of “wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine” is a product-by-process limitation and is interpreted as requiring only that that the claimed polymerase enzyme comprise more than one serine, alanine, threonine or valine. See MPEP 2113 regarding product-by-process claims. T4 phage DNA polymerase modified by mutating LYP at positions 412-414 to SGS and mutation to lack 3'-5' exonuclease activity comprises serine, alanine, threonine and valine and is considered to satisfy the product-by-process limitation of “wherein some or all cysteine residues are substituted by other amino acids, wherein the other amino acids are serine, alanine, threonine or valine”.  
Therefore, the polymerase enzyme and kit of claims 1, 2, 9, 10, and 15-17 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (supra) in view of Spicer (supra) and Reha-Krantz (supra) as applied to claims 1, 2, 9, 10, and 15-17 above, and further in view of Frey et al. (Proc. Natl. Acad. Sci. 90:2579-2583, 1993; cited on Form PTO-892 mailed on July 19, 2022; hereafter “Frey”). 
Claim 8 is drawn to the polymerase enzyme of claim 1, wherein the polymerase enzyme has an amino acid sequence comprising SEQ ID NO: 4 or 5. SEQ ID NO: 4 is the amino acid sequence of SEQ ID NO: 1 modified with the substitutions D219A/L412S/Y413G/P414S. SEQ ID NO: 5 is the amino acid sequence of SEQ ID NO: 1 modified with the substitutions D219A/L412S/Y413A/P414V. 
The relevant teachings of Smith, Spicer, and Reha-Krantz as applied to claims 1, 2, 9, 10, and 15-17 are set forth above. 
Regarding claim 8, as stated above, Smith discloses that in order to increase the efficiency of incorporation of modified nucleotides, DNA polymerases have been engineered to lack 3’-5’ exonuclease activity (paragraph [0006]). Smith discloses a preferred embodiment is further altering the polymerase to lack 3'-5' exonuclease activity so as to prevent the exonuclease removing the non-natural nucleotide after incorporation (paragraph [0130]). 
The difference between the combination of Smith, Spicer, and Reha-Krantz and the claimed invention is that the combination does not teach or suggest a D219A substitution to abolish 3‘-5’ exonuclease activity.
The reference of Frey teaches an exonuclease-deficient T4 phage DNA polymerase due to a D219A substitution (p. 2579, Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smith, Spicer, and Reha-Krantz to further modify T4 phage DNA polymerase by substituting D at position 219 with A to abolish 3'-5' exonuclease activity. One would have been motivated to and would have had a reasonable expectation of success to do this because Smith discloses the preferred embodiment of altering the polymerase to lack 3'-5' exonuclease activity and Frey teaches an exonuclease-deficient T4 phage DNA polymerase due to a D219A mutation. Therefore, the polymerase enzyme of claim 8 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

RESPONSE TO REMARKS: Beginning at p. 12 of the remarks, the applicant argues Smith’s disclosure of T4 DNA polymerase occurs in only a single paragraph [0049] and not in connection with any particular substitutions. The applicant argues that while Smith discloses amino acid substitution mutations in Motif A, Smith does not disclose or even suggest the combination of the SGS or SAV substitutions. The applicant argues that while a finite number of identified, predictable solutions may support a conclusion of obviousness, there are 8,000 potential combinations of amino acids at the three Motif A residues. The applicant proposes a selection process that would have had to navigate in order to select the combination of the SGS or SAV substitutions and argues that the combination of prior art would not have directed one of ordinary skill in the art to the combination of the SGS or SAV substitutions. The applicant argues that in view of Smith’s results, it would have been highly unpredictable that the combination of the SGS or SAV substitutions would have the desired activity. 
The applicant’s argument is not found persuasive. There is nothing in the prior art that teaches away from substituting LYP with SGS or SAV; the applicant fails to acknowledge the cited teachings as a whole (a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art); and the applicant’s alleged selection process is unsupported by the evidence of record. Although Smith does not expressly disclose the combination of mutations SGS or SAV, this combination would have been obvious in view of the cited prior art. Smith discloses a very limited number of preferred substitutions for LYP, which individually includes the recited substitutions, and discloses many combinations of substitutions (i.e., YAV, SGG, SAL, SAA, VAV, or FAV), which differ from the recited SGS or SAV substitutions by only a single amino acid. Smith expressly discloses substituting all three of LYP, specifically noting that the substitutions are to be selected from the preferred first, second and third substitutions and that all possible combinations of three of the amino acid preferences given above for the first, second and third amino acids are envisaged (paragraph [0099]). Smith further discloses the motif A substitutions may be applied to the equivalent positions in a different polymerase having the LYP motif A sequence, Smith discloses the altered polymerase may be derived from T4 phage DNA polymerase, and Reha-Krantz identifies the LYP motif A sequence of T4 DNA polymerase. Given the desire of Smith to identify modified polymerase enzymes with improved incorporation of nucleotide analogues and in view of the cited prior art, one would have been motivated to substitute the LYP motif A sequence of T4 DNA polymerase with SGS or SAV.
Moreover, given the combination of cited prior art, one would have had a reasonable expectation of success to substitute the LYP motif A sequence of T4 DNA polymerase with SGS or SAV. There is nothing in the prior art to suggest that substituting the LYP motif A sequence of T4 DNA polymerase with SGS or SAV would not confer the desired activity. To the contrary, Smith’s results (including identification of combinations of substitutions of LYP, which differ from the recited mutations SGS or SAV by a single amino acid) led Smith to conclude that substitutions of LYP prefer certain amino acids including substitution of L with S, substitution of Y with G or A, and substitution of P with S or V (paragraphs [0286] to [0298]). As stated above, Smith expressly discloses substituting all three of LYP, specifically noting that the substitutions are to be selected from the preferred first, second and third substitutions and that all possible combinations of three of the amino acid preferences for the first, second and third amino acids are envisaged. Obvious does not require absolute predictability, only some degree of predictability is required (MPEP 2143.02.II) and given the combined teachings of the prior art, one would have had at least some degree of predictability to substitute the LYP motif A sequence of T4 DNA polymerase with SGS or SAV.
For these reasons, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1-12 and 15-17 are pending.
Claims 4, 5, 7, 11, and 12 are withdrawn from consideration.
Claims 1-3, 6, 8-10, and 15-17 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656